tcmemo_2009_74 united_states tax_court dennis higgins petitioner v commissioner of internal revenue respondent docket no 22347-07l filed date dennis higgins pro_se susan greene and sheila r pattison for respondent memorandum opinion vasquez judge this case is before the court on respondent’s motion to dismiss for lack of jurisdiction at the time he filed the petition petitioner resided in texas on or about date respondent sent to petitioner via certified mail a final notice--notice of intent to levy and notice of your right to a hearing for and collection notice the collection notice was delivered on date on date petitioner mailed respondent a form request for a collection_due_process_hearing hearing request on or about date respondent received petitioner’s hearing request on date respondent issued a decision letter to petitioner a taxpayer must submit a request for a hearing during the 30-day period commencing the day after the date of the collection notice sec_301_6330-1 c q a-c3 proced admin regs petitioner did not timely request a collection hearing accordingly petitioner received an equivalent_hearing and a decision letter instead of a sec_6330 hearing and a notice_of_determination a decision letter is not a determination_letter pursuant to sec_6320 or sec_6330 see 123_tc_1 affd 412_f3d_819 7th cir 116_tc_255 114_tc_492 respondent did not issue a determination_letter to petitioner sufficient to invoke the unless otherwise indicated all section references are to the internal_revenue_code court’s jurisdiction to review the notice_of_intent_to_levy for and see orum v commissioner supra kennedy v commissioner supra accordingly we shall dismiss the petition for lack of jurisdiction on the ground that respondent did not make a determination pursuant to sec_6330 regarding the collection notice for and because petitioner failed to file a timely request for an appeals_office hearing pursuant to sec_6330 and b see orum v commissioner supra kennedy v commissioner supra to reflect the foregoing an order of dismissal for lack of jurisdiction will be entered in his objection to the motion to dismiss for lack of jurisdiction and at the hearing on the motion petitioner complained that he did not receive a hearing request form with the collection notice petitioner received the notice_of_intent_to_levy and was aware that he had days to request a hearing petitioner obtained a form from the patriot network online respondent asserts that sec_6330 does not require that the irs enclose a form with the collection notice even if we had jurisdiction over this case petitioner did not raise this issue during his appeals hearing accordingly petitioner’s claim would not be properly before the court see 129_tc_107 118_tc_488
